Certain lottery paraphernalia was found at the home of the defendant, who was not at home at the time, but she later admitted to the officers that it was hers. The defendant in her statement at the trial denied that she had any connection therewith, and contended that the equipment belonged to boarders in her home while she was sick and away from home. The judge was authorized to find her guilty under the State's evidence, and did not err in admitting the evidence objected to by the defendant. Mack v. State, 65 Ga. App. 812
(16 S.E.2d, 519).
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                         DECIDED APRIL 10, 1942.